                  Case 16-10202-BLS                Doc 260          Filed 06/11/19          Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

  In re:                                                                Chapter 7
  LIQUID HOLDINGS GROUP, INC., et al., 1                                 Case No. 16-10202 (KG)
                                                                         (Jointly Administered)
                                         Debtors.


  ALFRED T. GIULIANO, solely in his
  capacity as Chapter 7 Trustee for the jointly
  administered Chapter 7 bankruptcy estates of
  Liquid Holdings Group, Inc. and Liquid Prime
  Holdings, LLC,                                                         Adv. Pro. No.: 18-50139 (KG)
                                         Plaintiff,
  v.
  ACC/GP DEVELOPMENT,
                                         Defendant.


        STATUS REPORT WITH RESPECT TO CERTAIN ADVERSARY MATTERS
         Alfred T. Giuliano, Chapter 7 Trustee of Liquid Holdings Group, Inc., et al., plaintiff in

the above-referenced cases, hereby submits this status report pursuant to the Scheduling Order.

         Attached hereto is the status for the above-referenced cases associated with Liquid

Holdings Group, Inc., et al.

                                              (Signature page to follow)




    1    The Debtors, along with the last four digits of each reorganized debtor's tax identification number, as applicable, are:
         Liquid Holdings Group, Inc. (2142), Liquid Prime Holdings, LLC (2135). The address of the Debtors’ corporate
         headquarters if 111 River Street, Ste. 1204, Hoboken, New Jersey 07030.




4834-7617-4743 v1
                Case 16-10202-BLS   Doc 260     Filed 06/11/19   Page 2 of 3




 Dated: June 11, 2019                   GELLERT SCALI BUSENKELL & BROWN
                                        LLC

                                         /s/ Ronald S. Gellert___________
                                        Ronald S. Gellert (DE 4259)
                                        1201 N. Orange Street, Suite 300
                                        Wilmington, Delaware 19801
                                        Telephone: 302.425.5800
                                        Facsimile: 302.425.5814
                                        E-mail: rgellert@sgbblaw.com

                                              - and -

                                        Michael B. Barnett
                                        Mark Moedritzer
                                        SHOOK, HARDY & BACON L.L.P.
                                        2555 Grand Boulevard
                                        Kansas City, Missouri 64108
                                        Telephone: 816.474.76550
                                        Facsimile: 816.421.5547
                                        E-mail: mbarnett@shb.com
                                        E-mail: mmoedritzer@shb.com

                                        Attorneys for Plaintiff Trustee




                                          2


4834-7617-4743 v1
                Case 16-10202-BLS      Doc 260     Filed 06/11/19    Page 3 of 3




Status E: List all cases where the adversary case has been resolved/settled, but
Notice/Stipulation of Dismissal cannot yet be filed. Provide explanation as to why
Notice/Stipulation of Dismissal has not been filed and date when Notice/Stipulation of Dismissal
is expected to be filed.


 Adv. No.       Defendant(s) Name:                     Comment
 18-50139       ACC/GP Development                     This matter is resolved and
                                                       documented. The Plaintiff filed his
                                                       motion seeking approval of the
                                                       settlement on April 29, 2019 [Doc. No.
                                                       251] which was approved on May 17,
                                                       2019 [Doc. No. 255]. Plaintiff filed a
                                                       Motion to Set Aside Default Judgment
                                                       on June 10, 2019 [Doc. 27]. Plaintiff
                                                       will file a dismissal once the matter is
                                                       fully resolved.




                                               3


4834-7617-4743 v1
